Case 1:20-cv-05927-RMB-KMW Document 25-1 Filed 12/10/20 Page 1 of 31 PageID: 1138




                        Exhibit A
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1 2ofof3031PageID#
                                                                           PageID:927
                                                                                   1139
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2 3ofof3031PageID#
                                                                           PageID:928
                                                                                   1140
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page3 4ofof3031PageID#
                                                                           PageID:929
                                                                                   1141
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page4 5ofof3031PageID#
                                                                           PageID:930
                                                                                   1142
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page5 6ofof3031PageID#
                                                                           PageID:931
                                                                                   1143
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page6 7ofof3031PageID#
                                                                           PageID:932
                                                                                   1144
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page7 8ofof3031PageID#
                                                                           PageID:933
                                                                                   1145
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page8 9ofof3031PageID#
                                                                           PageID:934
                                                                                   1146
Case
  Case
     1:20-cv-05927-RMB-KMW
        2:20-cv-00265-RAJ-LRL Document
                               Document25-1
                                        62 Filed
                                            Filed12/09/20
                                                  12/10/20 Page
                                                            Page910
                                                                  of of
                                                                     3031
                                                                        PageID#
                                                                          PageID:935
                                                                                  1147
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1011ofof3031PageID#
                                                                            PageID:936
                                                                                    1148
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1112ofof3031PageID#
                                                                            PageID:937
                                                                                    1149
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1213ofof3031PageID#
                                                                            PageID:938
                                                                                    1150
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1314ofof3031PageID#
                                                                            PageID:939
                                                                                    1151
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1415ofof3031PageID#
                                                                            PageID:940
                                                                                    1152
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1516ofof3031PageID#
                                                                            PageID:941
                                                                                    1153
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1617ofof3031PageID#
                                                                            PageID:942
                                                                                    1154
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1718ofof3031PageID#
                                                                            PageID:943
                                                                                    1155
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1819ofof3031PageID#
                                                                            PageID:944
                                                                                    1156
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page1920ofof3031PageID#
                                                                            PageID:945
                                                                                    1157
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2021ofof3031PageID#
                                                                            PageID:946
                                                                                    1158
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2122ofof3031PageID#
                                                                            PageID:947
                                                                                    1159
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2223ofof3031PageID#
                                                                            PageID:948
                                                                                    1160
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2324ofof3031PageID#
                                                                            PageID:949
                                                                                    1161
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2425ofof3031PageID#
                                                                            PageID:950
                                                                                    1162
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2526ofof3031PageID#
                                                                            PageID:951
                                                                                    1163
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2627ofof3031PageID#
                                                                            PageID:952
                                                                                    1164
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2728ofof3031PageID#
                                                                            PageID:953
                                                                                    1165
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2829ofof3031PageID#
                                                                            PageID:954
                                                                                    1166
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page2930ofof3031PageID#
                                                                            PageID:955
                                                                                    1167
Case
  Case
     1:20-cv-05927-RMB-KMW
       2:20-cv-00265-RAJ-LRL Document
                             Document 25-1
                                      62 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                           Page3031ofof3031PageID#
                                                                            PageID:956
                                                                                    1168
